Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 26, 2021. Claims 1-7 and 10-28 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are maintained and modified as necessitated by the amendments and upon further consideration.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10-23, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Ward (US 4,861,830) (hereinafter Ward ‘830) in view of ASTM International, Designation 03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 in further view of Rhodes et al. (WO 92/13271). 

Regarding claim 1, Simpson teaches a device for measurement of an analyte concentration (para. [0005], a sensor device provided for measuring an analyte concentration), the device comprising:
a transcutaneous sensor configured to generate a signal associated with a concentration of analyte (para. [0168], Fig. 1, in one embodiment, the sensor device 100 comprises a sensor body 120 that includes one or more electrodes configured to continuously measure blood analyte concentrations in a host, para. [0155], directly inserting a transcutaneous sensor); 
and a sensing membrane located over the transcutaneous sensor (para. [0156], support member 130 that is comprised of one or more electrodes and a membrane disposed over at least a portion of the support member 130), the sensing membrane comprising a diffusion-resistance layer comprising a base polymer (para. [0150], a membrane system having a diffusion resistance layer, para. [0201], the diffusion resistance layer is formed of a base polymer), the base polymer comprising polyurethane segments, and one or more polycarbonate or polyester segments  (suitable base polymers can include a polyurethane copolymer such as polycarbonate-urethane, polyether-urethane, polyester-urethane, para. [0192], for example, a linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments can be used, para. [0193]). 
Simpson is silent with respect to the glass transition temperatures and therefore fails to teach wherein the base polymer has a lowest glass transition temperature greater than -50 °C. 
(abstract) like that of Simpson wherein typical base polymers are polyurethanes as the hard segment (abstract, col. 5, lns. 38-49). Ward ‘830 teaches wherein for biomedical applications, the polar hard segment of the first chain is characterized by a crystalline melting point greater than about 37 C. and/or a glass transition temperature also greater than about 37 C (col. 7, lns. 40-45).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a base polymer polyurethane that had a glass transition temperature greater than 37 C (which overlaps with the claimed range) as taught by because such a glass transition temperature was recognized as being useful in biomedical applications wherein the device contacts blood or tissue. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.
	Simpson as modified by Ward ‘830 does not disclose that the glass transition temperature of the base polymer is measured using ASTM 03418. However, it would have been obvious to one of ordinary skill in the art to use ASTM 03418 to measure the glass transition temperature of the base polymer, since ASTM 03418 is the international standard used for measuring transition temperatures of polymers ("Designation 03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry" to ASTM International, page 1 col 1 para 1, This test method covers determination of transition Temperatures ... of polymers using differential scanning calorimetry; see page 3 col 2 item 10.2: "For Glass Transition").
. However, Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid (abstract), like that of Simpson, wherein the membrane is a semipermeable multilayered membrane having a block copolymer (p. 22, lns. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic segment of the block copolymer (“hard” segment), the selectivity of the membrane system can be modified (p. 23, lns. 13 to p. 24, lns. 6). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).   Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the hard and soft segment wt% of Modified Simpson wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment since it would have been within the ambit of one of ordinary skill in the art to modify and would yield a predictable result. 
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are 

Regarding claim 2-4 and 6, Simpson as modified by Ward ‘830 teaches wherein the lowest glass transition temperature of the base polymer is greater than 0°C (claim 2), 0°C to 66°C (claim 3), 20°C to 60°C (claim 4) and 30°C to 60°C (claim 6) (a glass transition temperature also greater than about 37 C, col. 7, lns. 40-45, which overlaps with claimed ranges). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.

Regarding claim 5, Simpson fails to teach wherein the lowest glass transition temperature of the base polymer is from 0°C to 30°C. However, Ward ‘830 teaches the first chain may be an essentially linear segmented copolymer characterized by the presence of at least one polar (relatively hydrophilic) hard segment (preferably a homopolymer) having a glass transition temperature (Tg) or crystalline melting temperature (Tm) above body temperature (about 37.degree. C.), and at least one nonpolar (relatively hydrophobic) soft block (preferably also a homopolymer, such as, a polysiloxane) having a glass transition temperature or crystalline melting temperature (col. 4, lns. 15-68). Such additives will be less efficient as a surface-modifier than those containing hard segments of lower compatibility with the base polymer. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would have been obvious to one of ordinary skill in the art to use a base polymer wherein the lowest glass transition temperature of the base polymer is from 0°C to 30°C because doing so would yield a predictable result of providing structural strength. 

Regarding claim 10, Simpson teaches wherein the base polymer is a polyurethane copolymer chosen from a polycarbonate-urethane, polyether-urethane, and polyester- urethane (suitable base polymers can include a polyurethane copolymer such as polycarbonate-urethane, polyether-urethane, polyester-urethane, para. [0192]).

Regarding claim 11, Simpson teaches wherein the base polymer comprises a polymer selected from polysiloxanes (para [0202], in some embodiments, the diffusion resistance layer can be formed from a blend of a silicone polycarbonate-urethane base polymer).

Regarding claim 12, it is the Examiner’s position that Simpson teaches wherein the base polymer is substantially free of silicone since Simpson teaches embodiments with and without silicon (para [0202], in some embodiments, the diffusion resistance layer can be formed from a blend of a silicone polycarbonate-urethane base polymer and a PVP hydrophilic polymer, but in other embodiments, a blend of a polyurethane, or another base polymer, and one or more hydrophilic polymers can be used instead").

Regarding claim 13, Simpson teaches wherein the diffusion-resistance layer further comprises a hydrophilic polymer (para [0202] the diffusion resistance layer can comprise a blend of a base polymer (e.g., polyurethane) and one or more hydrophilic polymers).

Regarding claim 14, Simpson teaches wherein the hydrophilic polymer is selected from polyvinyl alcohol, polyethylene glycol, polyacrylamide, polyacetate, polyethylene oxide, polyethyleneamine, polyvinylpyrrolidone, polyoxzylene, and (para [0202], one or more hydrophilic polymers (e.g., PVA, PEG, polyacrylamide, acetates, PEO, PEA, PVP, and variations thereof).

Regarding claim 15, Simpson teaches wherein the hydrophilic polymer is blended with the base polymer (para [0202] the diffusion resistance layer can comprise a blend of a base polymer (e.g., polyurethane) and one or more hydrophilic polymers).

Regarding claim 16, Simpson teaches wherein the hydrophilic polymer is covalently bonded to the base polymer (para [0217], the hydrophilic polymer crosslinking may be used and achieved by any of a variety of methods, for example, by adding a crosslinking agent, cross-linking agents contemplated include carbodiimides (e.g., 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride). Examiner notes crosslinking yields covalent bonding. 

Regarding claim 17, Simpson teaches wherein the base polymer or hydrophilic polymer comprise a crosslinker or several crosslinkers, where in the crosslinker comprise a polymer or oligomer selected from polyfunctional carbodiimide (para [0217], the hydrophilic polymer crosslinking may be used and achieved by any of a variety of methods, for example, by adding a crosslinking agent, cross-linking agents contemplated include carbodiimides (e.g., 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride)

Regarding claim 18, Simpson teaches wherein the diffusion-resistance layer comprises a blend of a polycarbonate-urethane base polymer and polyvinylpyrrolidone (para [0202], the diffusion resistance layer can be formed from a blend of a silicone polycarbonate-urethane base polymer and a PVP hydrophilic polymer).

Regarding claim 19, Simpson teaches wherein the diffusion-resistance layer is from 0.01 µm to about 250 µm thick (para [0203], the thickness of the diffusion resistance layer is from about 2, 2.5 or 3 microns to about 3.5, 4, 4.5, or 5 microns).

Regarding claim 20, the limitation “the sensor has a drift of less than or equal to 10% over 10 days” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Simpson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Simpson teaches the electrode layer may also assist in stabilizing the operation of the device by overcoming drifting problems caused by inadequate electrolyte (para. [0202]).

Regarding claim 21, Simpson teaches wherein the sensor comprises an electrode (para [0005], a sensor device is provided for measuring an analyte concentration, the sensor device comprising at least one electrode).

Regarding claim 22, Simpson teaches wherein the device is configured for continuous measurement of an analyte concentration (para [0156], Fig. 1 provides ... an exemplary embodiment of a transcutaneous sensor device 100 configured to continuously measure analyte concentration).

Regarding claim 23, the limitation “wherein the analyte is glucose” is with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Moreover, Simpson teaches wherein the analyte is glucose (para [0156]). 

Regarding claim 25, Simpson teaches wherein the base polymer has a plurality of glass transition temperatures since Simpson teaches wherein the base polymer can be synthesized to have hydrophilic segments such as polyvinyl acetate (PVA), poly(ethylene glycol) (PEG), polyacrylamide, acetates, polyethylene oxide (PEO), polyethylacrylate (PEA), polyvinylpyrrolidone (PVP) which would have different glass transition temperatures (para. [0193]). Simpson fails to disclose that the glass transition temperature of the base polymer is measured using ASTM 03418. However, it would have been obvious to one of ordinary skill in the art to use ASTM 03418 to measure the glass transition temperature of the base polymer, since ASTM 03418 is the international ("Designation 03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry" to ASTM International, page 1 col 1 para 1, This test method covers determination of transition Temperatures ... of polymers using differential scanning calorimetry; see page 3 col 2 item 10.2: "For Glass Transition").

Regarding claim 27, Simpson teaches wherein the diffusion-resistance layer base polymer further comprises polyurea segments (suitable base polymers can include, but are not limited to, epoxies, polyolefins, polysiloxanes, polyethers, acrylics, polyesters, carbonates, and polyurethanes, wherein polyurethanes can include polyurethane copolymers such as polyether-urethane-urea, polycarbonate-urethane, polyether-urethane, silicone-polyether-urethane, silicone-polycarbonate-urethane, polyester-urethane, and the like (para. [0192]). 


Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in view of Ward (US 4,861,830) in view of ASTM International, Designation D03418-12 Standard Test Method for Transition Temperatures and Enthalpies of Fusion and Crystallization of Polymers by Differential Scanning Calorimetry, Sept. 2012 in further view of Rhodes et al. (WO 92/13271) as applied to claim 1 above and in further view of Hu et al. (US 4,939,007) and in further view of ASTM International, Designation D1708-13 Standard Test Method for Tensile Properties of Plastics by Use of Microtensile Specimens, Sept. 2013. 

Regarding claims 7 and 24, Simpson teaches wherein the base polymer can be selected for its tensile strength (para [0192], base polymers can be selected for their bulk properties, such as tensile strength) but is silent with respect to the particular tensile strength and wherein the ultimate tensile strength of the base polymer is greater than 8250 psi (claim 7), greater than 6000 psi (claim 24). 
However, Hu teaches a blood-contacting hemocamptible surface layer of urethane-siloxane copolymer on a thermoplastic base material (abstract) wherein the base polymer provides the article with desirable mechanical properties such as tensile strength thermoplasticity and flexibility (col. 4, lns. 29-31) and suitable polyurethane base materials have a tensile strength of about 3,000-10,000 psi (col. 5, lns. 1-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the base polymer of Modified Simpson to have a tensile strength of about 3,000-10,000 psi (which overlaps with the claimed ranges) because such a tensile strength was recognized as useful for copolymer base materials to have such a tensile strength for blood contacting surface layers. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.
Modified Simpson fails to disclose that the ultimate tensile strength of the base polymer is measured using ASTM D1708. However, it would have been obvious to one of ordinary skill in the art to use ASTM D1708 to measure the tensile strength of the ("Designation D1708-13 “Standard Test Method for Tensile Properties of Plastics by Use of Microtensile Specimens" to ASTM International, page 1 col 1 para 1.2, his test method covers the determination of the comparative tensile strength and elongation properties of plastics in the form of standard microtensile test specimens when tested under defined conditions of pretreatment, temperature, humidity, and testing machine speed ").

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2011/0077490) in further view of Rhodes et al. (WO 92/13271).

Regarding claim 26, Simpson teaches a device for measurement of an analyte concentration (para. [0005], a sensor device provided for measuring an analyte concentration), the device comprising:
a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte (para. [0168], Fig. 1, in one embodiment, the sensor device 100 comprises a sensor body 120 that includes one or more electrodes configured to continuously measure blood analyte concentrations in a host, para. [0155], directly inserting a transcutaneous sensor); and 
a sensing membrane located over the transcutaneous sensor (para. [0156], support member 130 that is comprised of one or more electrodes and a membrane disposed over at least a portion of the support member 130), 
(para. [0150], a membrane system having a diffusion resistance layer, para. [0201], the diffusion resistance layer is formed of a base polymer) the base polymer comprising polyurethane segments and one or more polycarbonate or polyester segments (suitable base polymers can include a polyurethane copolymer such as polycarbonate-urethane, polyether-urethane, polyester-urethane, para. [0192]).
The limitation “wherein the transcutaneous sensor has less than 10% change in signal at 2 hrs after start” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Simpson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Simpson teaches the electrode layer may also assist in stabilizing the operation of the device by overcoming drifting problems caused by inadequate electrolyte (para. [0202]).
Simpson is silent with respect to the amounts of hard and soft segments and therefore fails to teach comprising wherein the base polymer comprises about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment. However, Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid 
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% 
Regarding claim 28, Simpson teaches wherein the diffusion-resistance layer base polymer further comprises polyurea segments (suitable base polymers can include, but are not limited to, epoxies, polyolefins, polysiloxanes, polyethers, acrylics, polyesters, carbonates, and polyurethanes, wherein polyurethanes can include polyurethane copolymers such as polyether-urethane-urea, polycarbonate-urethane, polyether-urethane, silicone-polyether-urethane, silicone-polycarbonate-urethane, polyester-urethane, and the like (para. [0192]). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/394,748 (reference application). Although the claims at issue are not identical, they 
Claims 1-7, 10-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 15/395,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-6, 8-22 of the instant application are substantially similar to claims 1-25 of ‘892.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
In the arguments presented on pages 7-9, applicant asserts that Rhodes states that the Rhodes states that the hard and soft segments affect substance-membrane or solute membrane interactions, but states that the aspects of the hard and soft segments that can be varied to provide this effect are "...changing the structure of the hydrophobic segment of the block copolymer and/or increasing or decreasing the molecular weight of the poly(oxyalkylene glycol)...." Changing the structure of the hydrophobic (polyurethane) segment does change the ratio of hard to soft segments.  With regard to changing the molecular weight of the poly(oxyalkylene glycol), the present claims do not recite a poly(oxyalkylene glycol) in the polycarbonate-urethane polymer, therefore, this aspect of Rhodes would provide no suggestion or motivation to modify the molecular weight of the polycarbonate portions of a polycarbonate- urethane. Applicant argues modification of the molecular weight of the polycarbonate portions of a polycarbonate-urethane would not necessarily result in the modification of the ratio of hard to soft segments. Applicant argues for example, if the molecular weight of the polycarbonate portion is raised the same overall weight of the polycarbonate portion of the polymer is used, the proportion of hard and soft segments will remain about the same. Applicant argues Rhodes fails to describe or suggest that varying the proportion of hard to soft segments of the polymer can result in any specific effect; therefore, Rhodes fails to show that the proportion of hard to soft segments in a polycarbonate- urethane is a result-effective variable. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Rhodes fails to describe or suggest that varying the proportion of hard to soft segments of the polymer can result in any specific effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that that applicant has not claimed a ratio, proportion or relationship between the hard and soft segments. The instant claims recite the polyurethane-containing block copolymer comprising a polycarbonate-urethane that comprises 5% to 50% by weight hard segment and 5% to 50% by weight soft segment and not wherein the weight percent of hard segments and weight percent of soft segments are proportional to each other. Examiner relies on Rhodes for the teaching of modifying the segments for particular hydrophobic and hydrophilic qualities that contribute to overall selectivity. Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.
In the arguments presented on pages 9-11, applicant asserts that The instant published patent application describes several specific and unpredictable benefits associated with designing the polyurethane in a manner consistent with amended claim 1. For example, including the polyurethane in the sensor can reduce the "drift" in the sensor. Applicant asserts that altering the content of the hard and soft segments in the polyurethane copolymer directly impacts the glass transition temperature thereof. Paragraph [0008] of the instant published patent application teaches that polyurethane copolymers are examples of copolymers that can possess the glass transition temperature recited in claim 1. Applicant asserts that FIG. 10 shows an example where a polyurethane copolymer (designated "polycarbonate urethane-1") in FIG. 5 shows a very low degree of drift. Applicant asserts that the low degree of drift is therefore achieved by controlling the amount of hard segment and soft segment in the polyurethane copolymer, which controls the glass transition temperature of the copolymer. 

Examiner respectfully disagrees. Fig. 10 shows a comparison between a sensor made with the polycarbonate urethane-1 in Fig. 5 in comparison with a control sensor made with silicon containing RL. Applicant has not disclosed the composition of polycarbonate urethane-1 in Fig. 5 or the hard/soft percentages of the composition. Applicant has provided no nexus between the Tg, hard/soft percentages and the drift. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). See MPEP 716.02(d). 
Additionally, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. MPEP 716.02(b). The instant prior art contemplates embodiments free of silicone therefore applicant’s comparison are not a comparison to the closest prior art of Simpson. 


In the arguments presented on pages 10-11, applicant asserts that the instant published patent application describes several specific and unpredictable benefits associated with designing the polyurethane in a manner consistent with amended claim 1. Applicant asserts that figure 10 shows a very low degree of drift and the low degree of drift is therefore achieved by controlling the amount of hard and soft segment in the polyurethane copolymer. 

Additionally, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. MPEP 716.02(b). The instant prior art contemplates embodiments free of silicone therefore applicant’s comparison are not a comparison to the closest prior art of Simpson. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795